Citation Nr: 0112516	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He died in December 1999.  The appellant is 
the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO considered and denied 
the appellant's claim for service connection for the cause of 
death in March 2000 as not well grounded.  The statement of 
the case issued in April 2000 advised her of the basis for 
the determination that the claim was not well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran had established service 
connection for a right knee disability and malaria.  The RO 
in September 1997 rated the disability as right knee 
replacement and as 100 percent disabling from June 24, 1997 
under 38 C.F.R. § 4.30 and 60 percent disabling from November 
1, 1997 under Diagnostic Code 5055.  

The RO found the veteran entitled to a total disability 
rating based on individual unemployability (TDIU) from 
November 1, 1997.  The TDIU rating was in effect at his death 
in December 1999.  The veteran in July 1989 had stated he was 
a prisoner of war (POW) but apparently he did not provide 
additional information to the RO at that time.

The death certificate shows the certified cause of the 
veteran's death was myocardial infarction due to, or as a 
likely consequence of, atherosclerotic heart disease and 
ventricular fibrillation.  

It was noted in Wingo v. West, 11 Vet. App. 307 (1998) that 
section 3.22(a) provides that a survivor is entitled to 
section 1318 DIC where the veteran for any reason was not in 
receipt of, but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling for 
the ten years preceding death. 38 C.F.R. § 3.22(a).  The 
decision noted that to limit a survivor's section 1318 DIC 
claim to a showing of CUE in a prior VA adjudication would 
impermissibly deprive a survivor of a claim where the 
deceased veteran had never obtained an adjudication during 
his or her lifetime.  

Further, the law and regulation give the survivor the right 
to attempt to demonstrate that the veteran hypothetically 
would have been entitled to receive a different decision on a 
service-connection-related issue based on evidence in the 
veteran's claims file, or VA custody prior to the veteran's 
death, and the law then or subsequently made retroactively 
applicable.  

According to this decision, section 1318 and its implementing 
regulation in § 3.22(a) allow the appellant to obtain a 
determination of whether the veteran hypothetically would 
have been entitled to receive an award of service connection.  

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 C.F.R. § 
3.22(a).  

The Board observes that 38 U.S.C. § 1318(b) was recently 
amended to provide for DIC where a POW was in receipt of a 
total disability rating for at least one year prior to death 
that occurred after September 30, 1999.  Pub. L. 106-117, 
title V, Sec. 501(b)(4), Nov. 30, 1999, 113 Stat. 1573. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has noted that the RO 
denied as not well grounded the claim of service connection 
for the cause of the veteran's death. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record does not include the 
terminal hospitalization record.  
The Board believes that the RO should obtain relevant 
treatment records and a medical opinion to provide a record 
that would allow for an informed determination of the issue 
on appeal in light of the adjudication principles established 
in Lathan v. Brown, 7 Vet. App. 359 (1995) and as 
contemplated in the VCAA. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the appellant at 
her correct address and once again 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment received by the 
veteran for his disabilities, 
particularly atherosclerotic heart 
disease.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should contact the service 
department and ask for any information 
that would establish the veteran's 
claimed POW status.  

4.  Thereafter, the claims file should be 
referred to an appropriate medical 
specialist for review.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
medical specialist prior and pursuant to 
conduction and completion of the 
requested review.  The medical specialist 
must annotate the report that the claims 
file was in fact made available for 
review in conjunction with the review.  

The medical specialist should be 
requested to review the claims file and 
provide an opinion as to the cause of the 
veteran's death and the degree of 
probability that a service-connected 
disability constituted a material factor 
eventuating in the veteran's death.  

The medical specialist should also 
address the following questions unless 
rendered moot: (1) Were there 
"debilitating effects" due to service-
connected disability that made the 
veteran "materially less capable" of 
resisting the effects of his fatal 
disease process, (2) or did any service-
connected disability constitute a 
"material influence in accelerating 
death," and (3) was a service-connected 
disability(ies) a contributory cause of 
death under 38 C.F.R. § 3.312(c)?  

The medical specialist should be asked to 
express, in percentage terms, if 
possible, the probability, if any, that 
service-connected disability(ies) caused 
or contributed to death.  The medical 
specialist should provide a rationale for 
all opinions and conclusions expressed.  
Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of Lathan v. Brown, 7 Vet. 
App. 359 (1995).  The RO should also 
readjudicate the claim of entitlement to 
DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence taken and applicable law 
and regulations considered pertinent to the issue currently 
on appeal.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


